DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending.
Claims 1-3 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “based on a detection result from the body pressure sensor so as to switch at a preset timing between a first state in which a surface area of a location within a detection range of the body pressure sensor where body pressure from a seated occupant acts is a prescribed reference value or greater and a maximum value of the body pressure is no greater than a prescribed value.”  It is unclear how the control section switches at a preset timing, but also based on detection values from the pressure sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhlmeyer et al. (EP 3059116) (“Buhlmeyer”) in view of Yoshikawa et al. (US 2019/0248260) (“Yoshikawa”).  Buhlmeyer teaches a seat body (figs. 1-2) configured to seat an occupant; a pressing mechanism that is provided at the seat body figs. 2, 6A: 9, 21 is a pressing lumbar support) is switchable between a pressing state, in which the pressing mechanism presses against the lumbar of a seated occupant (fig. 2: position 28), and a non-pressing state, in which the pressing mechanism does not press against the lumbarof a seated occupant (fig. 2: 29; also shown in fig. 6A); and a control section (fig. 5: 17) configured to control the pressing mechanism, in a state in which an occupant is sitting on the seat body, so as to alternate repeatedly between the pressing state and the non-pressing state (paragraph 0064: For example, it is conceivable that the control device sets the time interval when the health function is activated to a high value, for example 30 minutes, and after each cycle, i.e. a change from one seat configuration to the other and back to the previous one, the time interval using the control device is decreased until it has dropped to some value, such as about 10 minutes. 5 minute steps are conceivable, although other step values are also conceivable.).
Buhlmeyer teaches wherein the position of the pelvis is adjusted (paragraph 0012), but does not expressly teach wherein the pressing member presses against the pelvis.  However, Yoshikawa teaches an adjustable vehicle seat wherein the pressing member presses against the pelvis of an occupant for support (fig. 5: 8; paragraph 0008).  It would have been obvious to 
As concerns claim 2, Buhlmeyer, as modified, teaches wherein the control section is configured to control the pressing mechanism such that a continuation duration of the pressing state initially after an occupant sits down is for 30 minutes and is longer than a continuation duration of the pressing state from a second time onward after the occupant has sat down (as discussed in paragraph 0064 excerpted above).  Buhlmeyer, as modified, fails to teach wherein the initial pressing duration is between 35 and 45 minutes.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to try between 35 and 45 minutes for the initial setting based on the comfort preferences of the user or duration of the journey.
As concerns claim 3, as best understood, Buhlmeyer, as modified, teaches wherein: the seat body is provided with a body pressure sensor at a location corresponding to a range where the pressing mechanism presses against the pelvis of a seated occupant (paragraph 0053: the backrest includes pressure sensors along the spine of the user), and the control section is configured to control the pressing mechanism based on a detection result from the body pressure sensor so as to switch at a preset timing between a first state in which a surface area of a location within a detection range of the body pressure sensor where body pressure from a seated occupant acts is a prescribed reference value or greater and a maximum value of the body pressure is no greater than a prescribed value, and a second state that is different to the first state (the control section may control the pressing mechanism based on either timing, as discussed above in paragraph 0064 or based on detected pressure values and the position of the occupant, “Alternatively or cumulatively, the sensors can detect that the vehicle driver is adopting an asymmetrical, that is to say curved, posture.0From the data recorded by the sensors, the control device recognizes that the vehicle driver wants a different or higher level of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.